              Case 2:17-cv-01297-MJP Document 686 Filed 07/30/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          RYAN KARNOSKI, et al.,                           CASE NO. C17-1297 MJP

11                                 Plaintiffs,               ORDER GRANTING STIPULATED
                                                             REQUEST TO EXTEND STAY TO
12                  v.                                       AUGUST 26, 2021

13          JOSEPH R. BIDEN, in his official
            capacity as President of the United
14          States, et al.,

15                                 Defendants.

16

17          This matter is before the Court on the Parties’ joint status report of July 29, 2021. (Dkt.

18   No. 685.) The Parties advise the Court that they have reached a settlement in principle but need

19   additional time to complete the agreement. They request an extension of the stay in effect until

20   August 26, 2021. Finding good cause, the Court GRANTS the request and ORDERS that the

21   stay is EXTENDED until August 26, 2021.

22          The clerk is ordered to provide copies of this order to all counsel.

23          Dated July 29, 2021.

24


     ORDER GRANTING STIPULATED REQUEST TO EXTEND STAY TO AUGUST 26, 2021 - 1
            Case 2:17-cv-01297-MJP Document 686 Filed 07/30/21 Page 2 of 2




 1

 2
                                                  A
                                                  Marsha J. Pechman
 3                                                United States Senior District Judge

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING STIPULATED REQUEST TO EXTEND STAY TO AUGUST 26, 2021 - 2
